DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-19 in the reply filed on 02/09/2066 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashcroft et al. (2015/0351493—hereinafter, Ashcroft).
Regarding claim 1, Ashcroft discloses a sole for an article of footwear (fig.32A), the sole comprising: a three-dimensional mesh (par [0232] states that the 3-D is made of mesh material) comprising: a plurality of interconnected unit cells (fig.32C), each interconnected unit cell comprising a plurality of struts (505) defining a three-dimensional shape and a plurality of nodes (510) at which one or more struts are connected; and par [0229-0230] states that the 3-D of sole or footwear formed by a plurality of notes at which one or more struts 505 are connected as in elongate extending from the toe region, a mid region and to a heel region, wherein with shorter elongate elements 505 are positioned in regions of high performance metric values, furthermore, in various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure. But does not explicitly disclose a mechanically anisotropic region comprising: a first lattice shear modulus measured in a first direction, and a second lattice shear modulus different from the first lattice shear modulus and measured in a second direction opposite to or orthogonal to the first direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different lattice shear of the footwear, in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.  In this case with various of elongate elements 505 to provide different cushioning for different regions of the sole of the footwear.

Regarding claims 2-3, Ashcroft does not disclose wherein the second lattice shear modulus is greater than the first lattice shear modulus; wherein the second lattice shear modulus is 10% or more greater than the first lattice shear modulus.  However, par [0229-0230] states that the 3-D of sole or footwear formed by a plurality of notes at which one or more struts 505 are connected as in elongate extending from the toe region, a mid region and to a heel region, wherein with shorter elongate elements 505 are positioned in regions of high performance metric values, furthermore, in various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different lattice shear of the footwear, in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.  In this case with various of elongate elements 505 to provide different cushioning for different regions of the sole of the footwear.

Regarding claims 4-5, Ashcroft does not disclose wherein the first direction is a forward direction pointing away from a heel end of the sole, and wherein the second direction is a rearward direction pointing toward the heel end of the sole.  However, par [0229-0230] states that the 3-D of sole or footwear formed by a plurality of notes at which one or more struts 505 are connected as in elongate extending from the toe region, a mid region and to a heel region, wherein with shorter elongate elements 505 are positioned in regions of high performance metric values, furthermore, in various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure; wherein the first direction is a medial direction pointing away from a lateral side of the sole, and wherein the second direction is a lateral direction pointing toward the lateral side of the sole.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different lattice shear direction, in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art. 
Regarding claim 6, Ashcroft further discloses fig.32A-32C, and par [0229-0230] states that the 3-D of sole or footwear formed by a plurality of notes at which one or more struts 505 are connected as in elongate extending from the toe region, a mid region and to a heel region, wherein with shorter elongate elements 505 are positioned in regions of high performance metric values, furthermore, in various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure; wherein the first direction is a medial direction pointing away from a lateral side of the sole, and wherein the second direction is a lateral direction pointing toward the lateral side of the sole. But does not disclose wherein the first direction is a longitudinal direction extending between a heel end and a forefoot end of the sole, and wherein the second direction is a transverse direction extending between a medial side and a lateral side of the sole.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different lattice shear direction, in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 7, Ashcroft further discloses fig.32A-32C, and par [0229-0230] states that the 3-D of sole or footwear formed by a plurality of notes at which one or more struts 505 are connected as in elongate extending from the toe region, a mid region and to a heel region, wherein with shorter elongate elements 505 are positioned in regions of high performance metric values, furthermore, in various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure; wherein the first direction is a medial direction pointing away from a lateral side of the sole, and wherein the second direction is a lateral direction pointing toward the lateral side of the sole.  But does not disclose wherein the plurality of struts of each unit cell comprise: a strut having a first effective diameter, and a strut having a second effective diameter different from the first effective diameter. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different diameter of the struts in order to achieve an optimal configuration and different diameter of the struts in order to provide different cushioning of the each region the sole of the footwear.
Regarding claims 8-9, Ashcroft discloses the sole of claim 7, wherein the strut having the first effective diameter is forwardly-oriented and the strut having the second effective diameter is rearwardly-oriented (fig.32C shows a first element 505 extending forwardly and a second element 505 extending rearwardly to heel region; wherein the first and second 505 elements connected the same notes 510); wherein the strut having the first effective diameter is medially-oriented and the strut having the second effective diameter is laterally-oriented (fig.32C shows a first element 505 extending forwardly and a second element 505 extending rearwardly to heel region; wherein the first and second 505 elements connected the same notes 510).
Regarding claims 13-16, Ashcroft discloses the sole of claim 1, wherein the plurality of interconnected unit cells each comprise: a number of forwardly-oriented struts, and a number of rearwardly-oriented struts different from the number of forwardly- oriented struts (fig.32C shows a first element 505 extending forwardly and a second element 505 extending rearwardly to heel region; wherein the first and second 505 elements connected the same notes 510); wherein the plurality of interconnected unit cells each comprise: a number of medially-oriented struts, and a number of laterally-oriented struts different from the number of medially- oriented struts ((fig.32C shows a first element 505 extending forwardly and a second element 505 extending rearwardly to heel region; wherein the first and second 505 elements connected the same notes 510) and fig.32A-32C); wherein the plurality of interconnected unit cells each comprise: a number of forwardly-oriented struts, a number of rearwardly-oriented struts, a number of medially-oriented struts, and a number of laterally-oriented struts, wherein a total number of the forwardly-oriented struts plus the rearwardly- oriented struts is different from a total number the medially-oriented struts plus the laterally- oriented struts (fig.32C); wherein the plurality of interconnected unit cells each comprise: a forwardly-oriented strut having a first cross-sectional shape, and a rearwardly-oriented strut having a second cross-sectional shape different from the first cross-sectional shape (fig.32c).
Regarding claim 17, Ashcroft discloses the sole of claim 1, wherein the plurality of interconnected unit cells each (fig.32B) comprise: a medially-oriented strut having a first cross-sectional shape, and a laterally-oriented strut having a second cross-sectional shape different from the first cross-sectional shape (fig.32B).
Regarding claim 18, Ashcroft further disclose par [0229-0230] states that the 3-D of sole or footwear formed by a plurality of notes at which one or more struts 505 are connected as in elongate extending from the toe region, a mid region and to a heel region, wherein with shorter elongate elements 505 are positioned in regions of high performance metric values, furthermore, in various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure. But does not explicitly disclose a mechanically anisotropic region comprising: a first lattice shear modulus measured in a first direction, and a second lattice shear modulus different from the first lattice shear modulus and measured in a second direction opposite to or orthogonal to the first direction. But does not disclose the sole of claim 1, further comprising a second mechanically anisotropic region comprising: a third lattice shear modulus measured in the first direction, and a fourth lattice shear modulus different from the third lattice shear modulus and measured in the second direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different lattice shear of the footwear, in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.  In this case with various of elongate elements 505 to provide different cushioning for different regions of the sole of the footwear.
Regarding claim 19, Ashcroft further disclose par [0229-0230] states that the 3-D of sole or footwear formed by a plurality of notes at which one or more struts 505 are connected as in elongate extending from the toe region, a mid region and to a heel region, wherein with shorter elongate elements 505 are positioned in regions of high performance metric values, furthermore, in various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure. But does not explicitly disclose a mechanically anisotropic region comprising: a first lattice shear modulus measured in a first direction, and a second lattice shear modulus different from the first lattice shear modulus and measured in a second direction opposite to or orthogonal to the first direction. But does not disclose comprising a second mechanically anisotropic region comprising: a third lattice shear modulus measured in a third direction, and a fourth lattice shear modulus different from the third lattice shear modulus and measured in a fourth direction opposite the third direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different lattice shear of the footwear, in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.  In this case with various of elongate elements 505 to provide different cushioning for different regions of the sole of the footwear.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732